IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DAVID B. BILLENS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
       Appellant,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4007

STATE OF FLORIDA,

       Appellee.

_____________________________/

Opinion filed January 5, 2016.

An appeal from an order of the Circuit Court for Duval County.
Mark Hulsey III, Judge.

David B. Billens, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

       AFFIRMED.



     THOMAS, OSTERHAUS, and KELSEY, JJ., CONCUR.